Title: From James Madison to Roger Gerard van Polanen, 13 August 1802
From: Madison, James
To: Polanen, Roger Gerard van


Sir
Virginia Augst. 13. 1802
I have received & communicated to the President your letter of the 30th. Ulto: giving information of your appointment to another public station which terminates that which you have held near the United States.
The President receives with much satisfaction the assurance that the disposition of the Batavian Republic to cultivate friendship with the United States, will suffer no diminution from the mutual recall of their Diplomatic functionaries; and I am charged to say in return, that as the step taken in this case, on the part of the United States, had its origin altogether in considerations of domestic arrangement & œconomy, your Goverment may be equally assured of the constancy of the U. States, in their cordial dispositions towards a nation whose early & welcome proofs of good will strengthen its other titles to their confidence, their esteem & their cultivation of the friendly relations which subsist between the two countries.
I have the pleasure to add that the personal merits exemplified during your residence in the U. States, have obtained for you the sincere esteem of the President. Be persuaded, Sir, that you will carry with you not less the regards & good wishes, which I beg leave to offer you with the sentiments of great respect & consideration, with which I have the honor to be Your most Obedt. humble servt.
 

   
   Draft (DLC); letterbook copy (DNA: RG 59, DL, vol. 14).


